AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for thH_                                      FILED IN THE
                                                                                                            U.S. DISTRICT COURT
                                                     Eastern District of Washington                   EASTERN DISTRICT OF WASHINGTON

                           MISTY O.,
                                                                                                       Mar 11, 2019
                                                                     )                                        SEAN F. MCAVOY, CLERK
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 1:18-CV-3113-LRS
               COMMISSIONER OF SOCIAL                                )
                     SECURITY,                                       )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s Motion For Summary Judgment (ECF No. 14) is GRANTED.
u
              Defendant’s Motion For Summary Judgment (ECF No. 15) is DENIED.
              Judgment is entered for the Plaintiff.



This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge                   LONNY R. SUKO                                             on a motion for
      summary judgment.


Date: 03/11/2019                                                           CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Tonia Ramirez
                                                                                          %\Deputy Clerk

                                                                            Tonia Ramirez
